Title: To Alexander Hamilton from Rufus King, 8 June 1798
From: King, Rufus
To: Hamilton, Alexander


London June 8. 1798.
My dear Sir
Since writing you a day or two past, I have had the pleasure to receive your Letter by the Packet, and am rejoiced to find my hopes confirmed by your Opinion that we shall not be wanting to ourselves in our Conduct towards France.
Immediately on hearing of the proceedings of the Admiralty Judge of st. Domingo, I remonstrated to the Government against them, and was without delay answered that General Simcoe had no power to erect the Court, that the appointment of Judge Cumbauld was illegal, and all his Decrees void and that those who had unfortunately suffered by them, must as in the Martinique Cases apply for Satisfaction to the High Court of Admiralty in England. I expected, and so it was determined, that orders Should have been instantly dispatched to suppress the Court: this was omitted from the negligence of the officer to whom the duty belonged in the Admiralty—hence the continuation of the Court of St. Domingo. Orders have however at length been Sent to suppress the Court.
The Instructions of the 25. of Jany. 1798, a copy of which was on the 7. Feby sent to the secretary of State, have been misrepresented or not understood; instead of enlarging the effect of them will, as it was intended it should be, to contract the Description of Cases in which the trade of neutrals will be liable to interruption. The order as it is called of the 6. Novr. 1793 authorized the Capture of all vessels carrying Supplies to, or laden with the produce of the French West Indies. The Instruction of the 8. of Jany 1794 revoked this order, and Substituted another in which the bona fide neutral Trade between the united States and the french west Indies was considered as legal, while that between the French west Indies and Europe was liable to interruption by the vessels being sent in for adjudication. The late Instruction of the 25. of January, which I have thought a point gained enlarges the rights and security of the Trade of Neutrals; for instead of former restraints, it is now admitted that a direct Trade by neutrals between their respective Countries and the French, Dutch and spanish West Indies, out and home, and likewise the direct voyage from those Colonies to any port in Great Britain, are lawful and not liable to interruption.
That the naval officers will often exercise their authority however limited in abuse, will continue to be the case so long as the military profession is disgraced by a sordid love of Gain, and so long as the System of the Admiralty Courts of England shall be so little satisfactory as they really are.
We are as you will naturally suppose extremely impatient to receive information from the medituranean. It appears certain that the Toulon Expedition sailed about the 19th. May. The force is variously reported. Buonaparte is supposed to be with the fleet, which is said to be 13 Ships of the Line as many frigates and nearly 400 Transports. All the naval characters agree that it is next to impossible that they can reach Ireland without Discovery. Indeed from the prevalence of the winds from the coast, a single ship would it is said be at this season, perhaps two months, in making her voyage from Toulon to Ireland. The Opinion that has most advocates is that the Expedition is against Portugal—that the Troops will be disembarked at Carthagina or Malaga in Spain, & that they will cross the mountains to Portugal. It is well understood that from the want of Subsistence they could not have marched thro Spain. But Portugal has no money, and all the Plunder that could be obtained wd. not defray the Expence of the Expedition! The enterprize would reduce Spain under the more complete controul of france: Cadiz wd. become a french Port, the English wd. be expelled from the Tagus, the Spanish fleet wd. be relieved as soon as the windy season arrives, and from the Tagus and Cadiz, the Expedition may go against the Brasils and the Treasure of So Amer. may be at the Disposal of the Directory. Besides that Country may be revolutionized on the french model, and this may prepare the way for the measures to be adopted towards us. Letters from Lord St. Vincents of the 19. May (when his fleet off Cadiz consisted of 25 sail of the Line in excellent condition) induce the belief that Sr. Roger Curtis would join him from the Greek Station by the 22. or 23d with 10 sail of the line. His orders are to leave a force to block up Cadiz and watch the Gut, and to proceed with the residue of the fleet to search for and fight the Toulon Fleet, and according to every thing that we know, there is great reason to expect that he will be in season to intercept them even shd. their object be Carthagina or Malaga.
Adieu!
R K
It is agt. every probability that the Toulon Expedition can pass the Gut without discovery.
